UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2010 (Commission File Number) Exact names of registrants as specified in their charters, address of principal executive offices, telephone number and state of incorporation (IRS Employer Identification No.) 1-15929 PROGRESS ENERGY, INC. 56-2155481 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina 1-3382 CAROLINA POWER & LIGHT COMPANY d/b/a Progress Energy Carolinas, Inc. 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina 56-0165465 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07Submission of Matters to a Vote of Security Holders. Progress Energy, Inc. (“Progress Energy”) and Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (“PEC”) held their respective Annual Meeting of Shareholders on May 12, 2010, to consider and vote on the matters listed below.The proposals are described in detail in the Proxy Statements of Progress Energy and PEC.The final voting results from each meeting are set forth below. Progress Energy Proposal 1:Election of Directors Having received a majority of the votes cast in accordance with Progress Energy’s Articles of Incorporation, the individuals named below were each elected to serve as directors of Progress Energy for a one-year term expiring in 2011: Name Votes For Votes Against Abstentions Broker Non-Votes John D. Baker II 135,870,897 22,551,437 869,473 63,418,812 James E. Bostic, Jr. 157,118,312 1,336,861 836,634 63,418,812 Harris E. DeLoach, Jr. 153,751,465 4,694,763 845,579 63,418,812 James B. Hyler, Jr. 156,835,724 1,594,502 861,581 63,418,812 William D. Johnson 154,837,452 3,618,330 836,025 63,418,812 Robert W. Jones 156,741,908 1,711,328 838,571 63,418,812 W. Steven Jones 156,970,202 1,470,269 851,336 63,418,812 Melquiades R. “Mel” Martinez 156,674,213 1,754,471 863,123 63,418,812 E. Marie McKee 156,432,921 2,053,884 805,002 63,418,812 John H. Mullin, III 156,313,141 2,136,888 841,778 63,418,812 Charles W. Pryor, Jr. 157,007,664 1,443,354 840,789 63,418,812 Carlos A. Saladrigas 156,821,291 1,612,497 858,019 63,418,812 Theresa M. Stone 156,950,065 1,471,769 869,973 63,418,812 Alfred C. Tollison, Jr. 156,966,832 1,474,748 850,227 63,418,812 Progress Energy Proposal 2:Ratification of Selection of Independent Registered Public Accounting Firm Having received a majority of the votes cast as set forth below and in accordance with Progress Energy’s By-Laws, the selection of Deloitte & Touche LLP as Progress Energy’s independent registered public accounting firm for the 2010 fiscal year was ratified. Votes For Votes Against Abstentions Broker Non-Votes 0 Progress Energy Shareholder Proposal 3:Adoption of a “Hold-into-Retirement” Policy for Equity Awards Having received less than a majority of the votes cast as set forth below and in accordance with Progress Energy’s By-Laws, the shareholder proposal was not approved and is not expected to be adopted by Progress Energy. Votes For Votes Against Abstentions Broker Non-Votes PEC Proposal 1:Election of Directors The individuals named below were each elected to serve as directors of PEC for a one-year term expiring in 2011: Name Votes For Votes Withheld Broker Non-Votes Jeffrey A. Corbett 159,890,970 6,531 191,552 William D. Johnson 159,890,840 6,661 191,552 Jeffrey J. Lyash 159,890,366 7,135 191,552 John R. McArthur 159,890,820 6,681 191,552 Mark F. Mulhern 159,889,782 7,719 191,552 James Scarola 159,890,312 7,189 191,552 Paula J. Sims 159,890,590 6,911 191,552 Lloyd M. Yates 159,890,840 6,661 191,552 PEC Proposal 2:Ratification of Selection of Independent Registered Public Accounting Firm Having received a majority of the votes cast as set forth below and in accordance with PEC’s By-Laws, the selection of Deloitte & Touche LLP as PEC’s independent registered public accounting firm for the 2010 fiscal year was ratified. Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PROGRESS ENERGY, INC. and CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. Registrants By: /s/ David B. Fountain David B. Fountain Assistant Secretary Progress Energy, Inc. Secretary Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. Date:May 17, 2010
